Dismiss and Opinion Filed August 23, 2022




                                     In The
                           Court of Appeals
                    Fifth District of Texas at Dallas
                              No. 05-21-01027-CV

  KETTAN PATEL, BHARAT PATEL, AND JAYESH PATEL, IN THEIR
    INDIVIDUAL CAPACITY AND ON BEHALF OF CENTENNIAL
   LODGING, INC. AND CENTER POINT LODGING, INC., Appellants
                            V.
  JAGADISHKUMAR MAGANBHAI AND ANKEET "KEITH" PATEL,
                         Appellees

               On Appeal from the 160th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-19-15036

                       MEMORANDUM OPINION
                  Before Justices Schenck, Osborne, and Smith
                          Opinion by Justice Osborne
      By motions filed August 11, 2022 and August 16, 2022, the parties inform the

Court they have settled their differences and move to dismiss the appeal. See TEX.

R. APP. P. 42.1(a). We grant the motions and dismiss the appeal. See id.




                                          /Leslie Osborne//
211027f.p05                               LESLIE OSBORNE
                                          JUSTICE
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                  JUDGMENT

KETTAN PATEL, BHARAT                          On Appeal from the 160th Judicial
PATEL, AND JAYESH PATEL, IN                   District Court, Dallas County, Texas
THEIR INDIVIDUAL CAPACITY                     Trial Court Cause No. DC-19-15036.
AND ON BEHALF OF                              Opinion delivered by Justice
CENTENNIAL LODGING, INC.                      Osborne, Justices Schenck and Smith
AND CENTER POINT LODGING,                     participating.
INC., Appellants

No. 05-21-01027-CV          V.

JAGADISHKUMAR MAGANBHAI
AND ANKEET "KEITH" PATEL,
Appellees

      In accordance with this Court’s opinion of this date, we DISMISS the appeal.

       As agreed by the parties, we ORDER that each party bear its own costs of
this appeal. We DIRECT Dallas County District Clerk Felicia Pitre to release to
Kettan Patel, Bharat Patel, and Jayesh Patel the cash deposit in lieu of supersedeas
bond they paid into the trial court’s registry on November 17, 2021.


Judgment entered this 23rd day of August 2022.




                                        –2–